Order entered May 20, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-19-00588-CV

    IN RE BRADLEY SCOTT KIDWELL DBA MCKINNEY VINTAGE
     MARKET DBA KIDWELL AND COMPANY, AND ALL OTHER
                        OCCUPANTS

                 On Appeal from the County Court at Law No. 7
                             Collin County, Texas
                     Trial Court Cause No. 007-00207-2019

                                       ORDER

      This case was abated on November 21, 2019 due to appellee real party in interest

Haddington Fund, LP’s bankruptcy filing. In response to our inquiry regarding the status

of the bankruptcy proceeding, appellant provided the Court with an order from the

bankruptcy court showing the bankruptcy proceeding was closed on May 3, 2021 and

requested the Court to reinstate the appeal.     We GRANT appellant’s request and

REINSTATE this appeal. The case is at issue and will be set for submission in due

course.


                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE